       Case 3:20-cv-00102-BSM Document 6 Filed 05/21/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

CLARENCE ANDERSON                                                          PLAINTIFF
ADC #165441

v.                        CASE NO. 3:20-CV-00102 BSM

MARTY BOYD et al.                                                       DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 21st day of May, 2020.



                                                 UNITED STATES DISTRICT JUDGE
